RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0853-16T4
                                                  A-0994-16T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

T.S.F. AND M.E.C.,

     Defendants-Appellants.
_________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF M.M.C.,

     Minor.
_________________________________


              Submitted October 5, 2017 – Decided October 19, 2017

              Before Judges Simonelli and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Camden County,
              Docket No. FG-04-0142-16.

              Joseph E. Krakora, Public Defender, attorney
              for appellant T.S.F. (Durrell Wachtler Ciccia,
              Designated Counsel, on the briefs).
          Joseph E. Krakora, Public Defender, attorney
          for   appellant  M.E.C.   (Eric  J.  Meehan,
          Designated Counsel, on the briefs).

          Christopher S. Porrino, Attorney General,
          attorney for respondent (Melissa H. Raksa,
          Assistant Attorney General, of counsel;
          Jennifer A. Lochel, Deputy Attorney General,
          on the brief).

          Joseph E. Krakora, Public Defender, Law
          Guardian, attorney for minor (Lisa M. Black,
          Designated Counsel, on the brief).

PER CURIAM

     In these consolidated appeals, defendant T.S.F. (Tracey),1

the biological mother of M.M.C. (Mary), born in 2005, and defendant

M.E.C. (Mark), the biological father, appeal from the October 11,

2016 judgment of guardianship, which terminated their parental

rights to the child.   On appeal, Tracey contends the trial judge

erred in finding respondent New Jersey Division of Child Protection

and Permanency (Division) proved prongs two, three and four of

N.J.S.A. 30:4C-15.1(a) by clear and convincing evidence, and Mark

challenges the judge's findings on all four prongs.    We affirm.

     We will not recite in detail the history of the Division's

involvement with defendants.   Instead, we incorporate by reference

the factual findings set forth in Judge Francine I. Axelrad's



1
  Pursuant to Rule 1:38-3(d), we use initials and fictitious names
to protect the confidentiality of the participants in these
proceedings.

                                 2                          A-0853-16T4
October 11, 2016 oral opinion.            However, we add the following

brief comments.

      Tracey became involved with the Division in January 2005, as

the result of her drug use and physical abuse of another child,

who was placed with his paternal grandmother and was not involved

in this matter.     From the time Mary was born in 2005, until the

guardianship trial over eleven years later in September 2016,

defendants' involvement with the Division was marked by domestic

violence, lack of permanent housing, unemployment, incarcerations,

and   Tracey's   continued   drug   use    and   non-compliance   with   the

services the Division offered.           Mark was incarcerated in 2013,

serving a forty-year sentence for voluntary manslaughter.                  He

never requested services either before or after his incarceration,

had no relationship with Mary, and made no effort to arrange for

her care.     Defendants did not make themselves available for a

bonding evaluation with Mary.

      Mary was removed from defendants' care when she was eighteen

months old.      There was a failed Kinship Legal Guardianship, a

failed relative placement, and a foster mother who died in Mary's

presence of a heart attack. She has significant behavioral issues,

and was not in an adoptive placement at the time of trial. However,

the Division's undisputed expert evidence confirmed that she is



                                     3                              A-0853-16T4
adoptable, and immediately freeing her for select home adoption

is her only hope for stability.

       Judge Axelrad reviewed the evidence presented at the trial,

made detailed factual findings as to each prong of N.J.S.A. 30:4C-

15.1(a), and thereafter concluded the Division met by clear and

convincing evidence all of the legal requirements for a judgment

of guardianship as to both defendants.         The judge's opinion tracks

the statutory requirements of N.J.S.A. 30:4C-15.1(a), accords with

N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420 (2012),

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88 (2008),

In    re   Guardianship   of   K.H.O.,   161   N.J.   337   (1999),    In    re

Guardianship of D.M.H., 161 N.J. 365 (1999), and N.J. Div. of

Youth & Family Servs. v. A.W., 103 N.J. 591 (1986), and is more

than amply supported by the record.       F.M., supra, 211 N.J. at 448-

49.

       Affirmed.




                                     4                                A-0853-16T4